COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Overton
Argued at Richmond, Virginia


WALTER E. PATTERSON, JR.
                                       MEMORANDUM OPINION * BY
v.       Record No. 2676-96-2    CHIEF JUDGE JOHANNA L. FITZPATRICK
                                           MARCH 3, 1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                       William R. Shelton, Judge
             Andrea C. Long (David E. Boone; Boone, Beale,
             Cosby & Long, on brief), for appellant.

             Ruth Ann Morken, Assistant Attorney General
             (Richard Cullen, Attorney General, on brief),
             for appellee.



     Walter E. Patterson, Jr. (appellant) was convicted in a jury

trial of breaking and entering, grand larceny, and assault and

battery.    On appeal, he contends the trial court erroneously:

(1) admitted a criminal complaint of unverified authorship, and

(2) allowed the Commonwealth to refer to it on rebuttal.     For the

following reasons, we affirm the convictions.

                                  I.

     At approximately 1:10 p.m. on February 7, 1996, Charles and

Michelle Spencer returned to their home at 11630 Old Centralia

Road for lunch.    They stopped in the garage to feed the dog

before climbing the exterior stairwell to their front door.

While they were in the garage, the couple heard footsteps on the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
floor above them.   Charles immediately ran upstairs while

Michelle called 911 from a telephone in the garage.

     As Charles reached the top of the stairwell, he met a man

running out of the Spencer home with a bag.   The man lowered his

head to push Charles out of the way.   Charles grabbed the man,

and they fell together down the steps to a landing where Charles

wrestled the bag away from the intruder.   The man jumped over the

railing, looked up at Charles for a moment and then ran back up

to the landing and continued to wrestle over the bag.   He told

Charles he had a gun, and Charles let go of the bag.    The man ran

off toward the woods in the direction of Chester Middle School.

The Spencers recovered their stolen property, valued at

approximately $4,650, from the ground beneath the landing, where

it had fallen during the scuffle over the bag.
     Chesterfield Police Officer R.L. Hutchison, Jr. was one

block away from the Chester Middle School when he received the

radio dispatch regarding the break-in at the Spencer home.

Hutchison proceeded to the school, where he spotted a man

matching Michelle Spencer's description.   After a foot chase,

Hutchison apprehended appellant.

     At trial, Hutchison identified appellant as the man he

chased and apprehended and the bag as the one he recovered.

Michelle Spencer testified that the bag Hutchison recovered was

the bag over which the intruder and her husband had fought.

Charles Spencer identified appellant as the man with whom he




                                   2
struggled and the bag as the one the intruder carried from his

house.

     The Commonwealth offered into evidence a criminal complaint

signed by appellant alleging that at approximately 1:15 p.m. on

February 7, 1996, Charles Spencer committed an assault and

battery on him at 11630 Old Centralia Road.   The document was

obtained from the district court clerk's office and certified as

an accurate copy of the complaint on file in that court.   Over

defense objection, the trial court admitted the complaint.
     Appellant presented no evidence, and in closing argument,

his counsel suggested mistaken identity.    "There's only one

person that claims that he saw him, and that's the upset

homeowner."   The Commonwealth, on rebuttal, referred to the

criminal complaint as evidence that placed appellant at the

Spencer home around the time of the break-in and subsequent

scuffle.   The jury found appellant guilty on all three counts.

                                II.

     Appellant first contends the criminal complaint was

inadmissible because the Commonwealth failed to offer evidence

that appellant authored the complaint.   "'The admissibility of

evidence is within the broad discretion of the trial court, and a

ruling will not be disturbed on appeal in the absence of an abuse

of discretion.'"   Brown v. Commonwealth, 25 Va. App. 171, 181,

487 S.E.2d 248, 253 (1997) (quoting Blain v. Commonwealth, 7 Va.

App. 10, 16, 371 S.E.2d 838, 842 (1988)).   "The records of any



                                 3
judicial proceeding and any other official records 1 of any court

of this Commonwealth shall be received as prima facie evidence

provided that such records are authenticated and certified by the

clerk of the court where preserved to be a true record."    Code

§ 8.01-389.   "[T]he terms 'authenticated' and 'certified' are

basically synonymous" in this context.   Owens v. Commonwealth, 10

Va. App. 309, 311, 391 S.E.2d 605, 607 (1990).    In the instant

case, the complaint was certified by the proper clerk, and it was

therefore admissible as prima facie evidence.
     Appellant next suggests that the Commonwealth had an

additional burden of establishing that he authored the complaint.

 His argument lacks merit.   The presumption of regularity of

court documents attached to the criminal complaint and

established the requisite prima facie case.     "'[E]very act of a

court of competent jurisdiction shall be presumed to have been

rightly done, till the contrary appears.'"    Nicely v.

Commonwealth, 25 Va. App. 579, 584, 490 S.E.2d 281, 283 (1997)

(citation omitted).   "In the absence of clear evidence to the

contrary, courts may presume that public officers have properly

discharged their official duties."   Robertson v. Commonwealth, 12

Va. App. 854, 856-57, 406 S.E.2d 417, 418 (1991).    Appellant

failed to argue that the signature on the complaint was not his,

and he offered no evidence that it was not genuine.    In the
     1
      "Records" includes "any memorandum, report, paper, data
compilation, or other record in any form, or any combination
thereof." Code § 8.01-389(D).



                                 4
absence of such evidence, the complaint is presumed to be

accurate and we cannot hold the trial court abused its discretion

in admitting it. 2

     Additionally, appellant contends the trial court erred in

allowing the Commonwealth to refer to the assault complaint on

rebuttal.   "A trial court has broad discretion in the supervision

of . . . closing argument."   O'Dell v. Commonwealth, 234 Va. 672,

703, 364 S.E.2d 491, 509 (1987), cert. denied, 488 U.S. 871

(1988).   "'This Court will not interfere with the exercise of

this broad discretion unless it affirmatively appears that such

discretion has been abused and that the rights of the complaining

litigant have been prejudiced.'"       Canipe v. Commonwealth, 25 Va.

App. 629, 639, 491 S.E.2d 747, 752 (1997) (citation omitted).

"'In rebuttal argument, a prosecutor has the right to answer the

argument made by defense counsel and to refer to evidence and

fair inferences suggested by the evidence touching the subjects

covered by the adversary.'"   Clark v. Commonwealth, 3 Va. App.

474, 483, 351 S.E.2d 42, 46 (1986) (citation and emphasis

omitted) (prosecutor allowed to use statements of an individual

not mentioned in defense counsel's closing for the purpose of

rehabilitating witnesses attacked in closing).
     2
      To the extent that appellant suggests the clerk should have
certified both the authenticity of the record and that she had
independent knowledge of the facts therein, this dual
authentication argument was rejected in Owens, 10 Va. App. at
311, 391 S.E.2d at 607 ("Authentication is merely the process of
showing that a document is genuine and that it is what its
proponent claims it to be.").



                                   5
     In the instant case, the closing defense argument attacked

Charles Spencer's identification of appellant as the person with

whom he struggled and who attempted to steal his property.    This

clearly raised a claim of mistaken identity.   On rebuttal, the

Commonwealth was allowed to rehabilitate its eyewitness and

answer the mistaken identity defense.   It did so by reference to

the criminal complaint, which tended to show appellant's presence

at the Spencer home at the time of the break-in.   Use of the

complaint was not beyond the scope of rebuttal, and the trial

court did not abuse its discretion.   For the foregoing reasons,

we affirm.

                                                        Affirmed.




                                6